DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 09/04/2020 and 05/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 55 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only--, and/or, --cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 56 has not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
It is not clear what Applicant’s means in claims 32 and 58 by ““…stator a toothing…”? is it a stator’s tooth or plural teeth? To advance prosecution od case on merits, Examiner interprets it to mean stator with teeth.
Appropriate correction is required.
Claim 52/32 recites the limitation "the sintering process" in line two.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 32-38, 40,44,46 and 53 are rejected under 35 U.S.C. 102(a1) as being anticipated by Weir (US 1440729).
Regarding claim 32, Weir discloses:
A reluctance motor (Figs 1-4) comprises: 
a rotor (A) that is configured to rotate about a longitudinal axis (B); and 
a stator (3,4); 
wherein the rotor (A) has on a surface adjacent to the stator (3,4) a toothing (not labeled, see annotated Fig 3 below), and the stator has on a surface adjacent to the rotor a corresponding toothing, the teeth of which extend in the direction of the longitudinal axis (axis of shaft B); 
wherein the stator has at least two cavities arranged successively in the longitudinal direction, each of the at least two cavities (space into which coils D are inserted) configured to receive a toroidal coil (D) configured to be energized, windings of the toroidal coils being wound concentrically around the longitudinal axis (Figs 1-4); 
wherein the stator (3,4) is penetrated on the side adjacent to the rotor (A) for the formation of a respective air gap (see annotated Fig 3 below) toward the cavities; and 
wherein the air gap is aligned in a circular-cylindrical manner and concentrically to the longitudinal axis (B) and has a constant height in the direction of the longitudinal axis which is smaller than an extent of the toroidal coil (D) in the direction of the longitudinal axis (B).

    PNG
    media_image1.png
    782
    578
    media_image1.png
    Greyscale


Regarding claim 33/32, Weir discloses wherein the surface of the stator close to the rotor has grooves which form the toothing (space by airgap).

Regarding claim 34/32, Weir discloses wherein the stator has stator segments (there are three segments shown by “C”, Fig 3), each stator segment surrounding a respective toroidal coil (D) and formed from two or three components (Fig 3 shows segments C consisting of two U-shaped cores).

Regarding claim 35/33, Weir discloses wherein the stator segments (C, Fig 3) are formed from two components (two U-shaped cores), the components being stator rings between which the respective toroidal coil (D) is received.

Regarding claim 36/34, Weir discloses wherein the stator rings have in each case a U-shaped profile with a circumferential annular groove and two limbs (see annotated Fig 3 below), the limbs of the stator rings extending in the direction of the longitudinal axis (B) and being arranged concentrically thereto.


    PNG
    media_image2.png
    782
    578
    media_image2.png
    Greyscale


Regarding claim 37/35, Weir discloses (Fig 3) wherein the two stator rings of a stator segment (C) are aligned to one another so that the two circumferential annular grooves point into the center between the two stator rings and form the cavity for the toroidal coil (D).

Regarding claim 38/35, Weir discloses wherein the limbs of the stator rings are of different lengths, the stator rings lying against the front sides of the longer limbs and the air gap being formed between the front sides of the shorter limbs (see annotated Fig 3 above).

Regarding claim 40/32, Weir discloses wherein the teeth of the rotor extend in the direction of the longitudinal axis (see annotated Fig 3 above).

Regarding claim 44/32, Weir discloses wherein the rotor is arranged exclusively inside Fig 3) or outside the stator.

Regarding claim 46/32, Weir discloses wherein the toroidal coil (D) is a separate pre-assembled component (since it has a different cross hatching in Fig 3 and therefore made of a different material and the fact that the coil is a single unitary structure as compared with stator rings being made of two U-shaped segments).

Regarding claim 53/34, Weir discloses wherein the teeth of two stator rings of a stator segment are axially flush (Fig 3, since they are abutting each other axially).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Nashiki (US 2005/0099082).
Regarding claim 39/32, Weir does not disclose wherein the rotor has magnets on the surface close to the stator.
	Nashiki teaches wherein the rotor (by numeral 10, Fig 1) has magnets (12, para 78) on the surface close to the stator (14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the rotor has magnets on the surface close to the stator, as Nashiki teaches.
The motivation to do so is that it would provide power to the machine.
Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Yu, Guo-quan (CN 105958673).
Regarding claim 41/32, Weir does not disclose wherein a heat-conducting paste or heat-conducting adhesive is incorporated in the cavity between toroidal coil and stator.
	Yu teaches wherein a heat-conducting paste or heat-conducting adhesive is incorporated in the cavity between toroidal coil and stator (step 4 under “For the first embodiment, the specific implementation steps are as follows”).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein a heat-conducting paste or heat-conducting adhesive is incorporated in the cavity between toroidal coil and stator, as Yu teaches.
	The motivation to do so is that it would allow permit one to attach the coils and cool the machine as desired.

Claim(s) 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Jehangir et al. (US 2018/0229825).
Regarding claim 42/32, Weir does not disclose wherein the windings of the toroidal coils are surrounded by a polymer.
	Jehangir et al. discloses wherein the windings of the toroidal coils are surrounded by a polymer (para 59).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the windings of the toroidal coils are surrounded by a polymer, as Jehangir et al. discloses.
	The motivation to do so is that it would allow the protective barrier to fill small air gaps between the windings (para 59 of Jehangir et al.).


	Regarding claim 43/42, Weir in view of Jehangir et al. do not teach wherein a connector of a port is integrated in the polymer.
	However, a skilled artisan would readily recognize the benefit of integrating a connector of a port in the polymer, since it would allow one to provide a more robust and protective barrier.
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir in view of Jehangir et al. wherein a connector of a port is integrated in the polymer.
	The motivation to do so is that it would provide a protective barrier (para 59 of Jehangir et al.).

Claim(s) 45, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Hays et al. (US 3809989).
Regarding claim 45/32, Weir does not disclose wherein the toroidal coil has two coil segments connected in series.
	Hays et al. discloses an apparatus wherein the toroidal coil has two coil segments connected in series (claim 20).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the toroidal coil has two coil segments connected in series, as Hays et al. discloses.
The motivation to do so is that it would allow one to provide a motor having very high torque output (C3 ll 15-20 of Hays et al.).

Regarding claim 47/32, Weir does not disclose wherein the reluctance motor has a control unit, the toroidal coils being actuable by means of the control unit with pulse width modulation.
Hays et al. discloses an apparatus wherein the reluctance motor has a control unit, the toroidal coils being actuable by means of the control unit with pulse width modulation (Fig 9B, C30 ll 1-32).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the toroidal coil has two coil segments connected in series, as Hays et al. discloses.
The motivation to do so is that it would allow one to provide a motor having very high torque output (C3 ll 15-20 of Hays et al.).


Regarding claim 48/47, Weir does not disclose wherein the control unit has an inverter for energizing the toroidal coils.
Hays et al. discloses an apparatus wherein the control unit has an inverter for energizing the toroidal coils (C29 ll 45-50).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the toroidal coil has two coil segments connected in series, as Hays et al. discloses.
The motivation to do so is that it would allow one to provide a motor having very high torque output (C3 ll 15-20 of Hays et al.).


Claim(s) 49 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Ketterer et al. (US 2002/0062548).
Regarding claim 49/34, Weir does not disclose wherein the stator segments are secured via front plates in an axial interference fit assembly.
However, Weir teaches the use of front plates (7, Fig 4).
Weir does not teach the stator segments secured via front plates in an axial interference fit assembly.
Ketterer et al. discloses methods for assembling a segmented stator using an interference fit assembly (paras 23,29).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the stator segments are secured via front plates in an axial interference fit assembly, by using the interference fit assembly method as disclosed by Katterer et al.
The motivation to do so is that it would decrease the time and cost that is required to assemble the electric machine (para 7 of Ketterer et al.).

Claim(s) 50 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Hays et al. (US 3809989), further in view of Williams et al. (US 2017/0264171).
Regarding claim 50/47, Weir in view of Hays et al. do not disclose wherein the control unit is fastened on and/or in one of the front plates. 
Williams et al. show a device wherein the control unit is fastened on and/or in one of the front plates (Fig 2).
Williams et al. do not teach the control unit control unit is fastened on and/or in one of the front plates.
However, a skilled artisan would readily recognize the benefit of attaching the control unit to the front plate, since it would simply access to it for repair and maintenance.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir in view of Hays et al. and Williams et al. to have the control unit control unit fastened on and/or in one of the front plates.
The motivation to do so is that it would simply access to it for repair and maintenance.

Claim(s) 51 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729).
Regarding claim 51/50, Weir does not disclose wherein the front plate and a house of the inverter are formed in one piece.
Weir discloses the claimed invention except for wherein the front plate and a house of the inverter are formed in one piece. It would have been obvious to one having ordinary skills in the art before the effective filing of the invention to have the front plate and a house of the inverter formed in one piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S 164 (1893).
The motivation to do so is that it would reduce cost, complexity and ease of repairs and maintenance.

Claim(s) 52 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Kim et al. (US 2006/0055263).
Regarding claim 52/32, Weir does not disclose wherein the toothing of the rotor and of the stator are produced using the sintering process.
	Kim et al. discloses wherein the toothing of the rotor are produced using the sintering process (para 57).
	Kim et al. do not disclose the stator teeth are also produced using the sintering process.
However a skilled artisan would readily recognize the benefit of producing the stator teeth as well using the sintering process, since it would reduce cost and simplify manufacturing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the toothing of the rotor and of the stator are produced using the sintering process, as Kim et al. discloses the use of a sintering process to make teeth.
The motivation to do so is that it would reduce manufacturing time and cost.

Claim(s) 54 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Calley et al. (US 2011/0169366).
Regarding claim 54/32, Weir does not disclose wherein the number of teeth in the circumferential direction is greater than 50.
Calley et al. discloses wherein the number of teeth in the circumferential direction is greater than 50 (para 47).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir wherein the number of teeth in the circumferential direction is greater than 50, as Calley et al. discloses.
The motivation to do so would depend on how powerful and precise machine one wants (as more teeth provides more power and better flux flow) and that it would permit one to reduce cogging torque (abstract of Calley et al.).


Claim(s) 57 is rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 1440729) in view of Skellenger et al. (US 2019/0111968).
Regarding claim 57/32, Weir does not disclose steering system for motor vehicles comprising the reluctance motor of claim 32 configured as a direct drive.
Skellenger et al. discloses a device with a steering system for motor vehicles comprising the reluctance motor of claim 32 configured as a drive (Fig 1, para 14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Weir to have a steering system for motor vehicles comprising the reluctance motor of claim 32 configured as a direct drive, as Skellenger et al. discloses.
The motivation to do so would be based on cost and desired level of technology in the package. 

Allowable Subject Matter
Claim 56 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 56/32 inter alia, the specific limitations of “…further comprising a steering adjuster which acts on steered wheels of the motor vehicle and is electronically regulated as a function of a driver's steering desire, said steering adjuster acting via a steering gear on the steered wheels, and a feedback actuator which transmits feedback effects to a steering shaft connected to the steering wheel….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 58-62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
In claim 58, neither Weir nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “providing an assembly pin which extends in the longitudinal direction and which ensures the relative alignment of the stator segments to one another, placing a second front plate on a seat of the assembly pin, 
placing the stator segments with toroidal coils arranged therebetween successively on the assembly pin, and positioning a first front plate onto the last applied stator segment and connecting the two front plates by means of connecting screws”.
Claim 59-62 are also allowable for depending on claim 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834